      Case 2:18-cv-05027-NIQA Document 4 Filed 12/17/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW R. PERRONG                                       )
 1657 The Fairway #131 Jenkintown, PA 19046              )
                                                         )
                                                         )
                     Plaintiff,                          )      Civil Action
                             vs.                         )                No. 18-5027
                                                         )
OX CAR CARE, INC                                         )
Et. Al.                                                  )
                Defendants.                              )     Jury Trial Demanded




                                   NOTICE OF SETTLEMENT

NOTICE IS HEREBY GIVEN that all the parties have agreed on the general tenns of a

settlement and intend to dismiss this matter once the settlement is finalized, at which time,

parties will file an appropriate stipulation of dismissal. Parties request that the court grant any

temporary stays it deems necessary to effectuate finalization of settlement.



Dated: December 17, 2018




                                                   L,~            -~ - -
                                                                       -- -
                                                                                     Andrew Perrong
                                                                                      Plain tiff Pro-Se
                                                                              1657 The Fairway #131
                                                                               Jenkintown, PA 19046
                                                                                Phone: 215-791-6957
                                                                            Facsimile: 888-329-0305
                                                                            andyperrong@gmail.com
